           Case 1:19-cv-00163-PB Document 55 Filed 03/28/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


NEW HAMPSHIRE LOTTERY
COMMISSION,

NEOPOLLARD INTERACTIVE, LLC, and

POLLARD BANKNOTE LIMITED,

                           Plaintiffs,

v.
                                                        Civil Action No. 19-cv-00163-PB
WILLIAM BARR, in his official capacity as
Acting Attorney General of the United States of
America,

UNITED STATES DEPARTMENT OF
JUSTICE, and

UNITED STATES OF AMERICA

                                Defendants.


         iDEVELOPMENT AND ECONOMIC ASSOCIATION’S MOTION AND
          INCORPORATED MEMORANDUM IN SUPPORT OF MOTION FOR
              RECONSIDERATION OF DENIAL OF INTERVENTION

       On February 25, 2019, iDevelopment and Economic Association (“iDEA”), a leading

Internet gaming and entertainment trade association, filed an Emergency Motion to Intervene

(“Motion”) in this action to protect its members’ interests and to advance its separate and distinct

legal rights and interests of private parties operating outside the specific context of state lotteries.

See ECF No 12. The Court denied, without prejudice, iDEA’s Motion on March 6, 2019 after

concluding that the existing Plaintiffs would adequately represent iDEA’s interests. In denying

iDEA’s Motion, however, the Court stated that iDEA could seek reconsideration of the order at

any time, if circumstances had changed. As discussed below, iDEA respectfully submits that the
            Case 1:19-cv-00163-PB Document 55 Filed 03/28/19 Page 2 of 4



circumstances surrounding this action have, in fact, changed since iDEA’s Motion was denied.

As such, iDEA hereby respectfully renews its request for intervention and seeks reconsideration

of the Court’s denial thereof.

       MEMORANDUM IN SUPPORT OF MOITION FOR RECONSIDERATION

       As grounds for its motion, iDEA respectfully states as follows: 1

       1.      On March 6 and 8 (via subsequent memorandum), this Court denied iDEA

intervention status, doing so “without prejudice to the movant’s right to seek reconsideration of

the order at any time if, because of changed circumstances, the plaintiffs are unable to adequately

represent the movant’s interests.” ECF. No. 24.

       2.      On March 22, 2019, Defendants filed a memorandum in opposition to Plaintiffs’

Motion for Summary judgment and/or Motion to Dismiss. See ECF No. 47. In support of

dismissal, Defendants challenged the standing of the existing Plaintiffs by arguing, e.g., that its

interpretation of the Wire Act does not specifically threaten “state lottery commissions or their

vendors” and “entities similarly situated to them,” Id. at 8, 10 & n.4—as distinct from purely

private or non-lottery related entities, like iDEA’s members. See ECF No. 12-2 at ¶¶3-7, ¶¶61-

70. In addition, Defendants have argued that any relief this Court may enter should be strictly

“limited to the Plaintiffs in this case.” ECF No. 47 at 34. But see ECF No. 12-2 at ¶¶3-7, ¶¶61-

70.


       1
         Local Rule 7.2(d) states that parties should request reconsideration within 14 days of the
order, “unless the party seeking reconsideration shows cause for not filing within that time.
Cause for not filing within fourteen (14) days from the date of the order includes newly available
material evidence and an intervening change in the governing legal standard.” iDEA submits
that cause exists both because the Court invited iDEA “to seek reconsideration of the order at
any time . . . because of changed circumstances,” ECF. No. 24, and because, as discussed herein,
the United States’ assertions regarding limiting the relief to the present Plaintiffs amount to such
changed circumstances.


                                                  2
            Case 1:19-cv-00163-PB Document 55 Filed 03/28/19 Page 3 of 4



       3.      To the extent Defendants may now be retreating from threatened Wire Act

prosecution vis-à-vis state lottery commissions and their vendors, iDEA’s members still remain

at risk. Indeed, so long as members of the regulated community continue their established

businesses, there exists a real and credible threat that they may face criminal prosecution by the

Department of Justice under its new interpretation of the Wire Act. Lest there be any doubt, the

Rosenstein Memos warn that, after the now 150-day grace period expires, criminal prosecutions

may commence. Under these circumstances, iDEA should be permitted to intervene in this

action to protect the distinct interests of a broad array of private members that operate and

support online gaming business around the country, in States including but not limited to New

Hampshire.    See ECF No. 12-2 ¶10 (alleging that “relevant activities of particular iDEA

members in New Hampshire would further ground venue here”). Alternatively, Defendants may

confess error on the merits by confirming that iDEA’s members, whose operations are approved

and regulated by the States where gaming activity occurs, will not be prosecuted by the

Department of Justice. Unless and until that happens, iDEA should be permitted to intervene to

seek relief that extends beyond the existing state-lottery-related Plaintiffs and goes far enough to

protect the private, non-lottery related members of iDEA.

       4.      Plaintiffs have taken no position relative to the instant submission. When iDEA

solicited the United States’ position relative to iDEA’s proposal to file a short submission

responding to that of the United States (as contemplated by the agreed briefing schedule that had

included iDEA), the United States indicated that it would oppose any request by iDEA for leave

to file any further submission, as distinct from a request that the Court reconsider the denial of




                                                 3
            Case 1:19-cv-00163-PB Document 55 Filed 03/28/19 Page 4 of 4



 intervention as to iDEA. 2 When iDEA solicited the United States’ position as to reconsideration

 of the denial of intervention, the United States indicated only that it reserves its right to oppose

 upon reviewing this submission.

                                           *      *       *

        For the foregoing reasons, iDEA respectfully requests that the Court reconsider the denial

 of intervention to iDEA and grant it party status as Intervenor.



Dated: March 28, 2019                                 Respectfully Submitted,

 /s/ A. Jeff Ifrah_____________________                f
A. Jeff Ifrah (admitted pro hac vice)                 Demetrio F. Aspiras, III (NH Bar No. 19518)
Andrew J. Silver (admitted pro hac vice)              DRUMMOND WOODSUM
IFRAH PLLC                                            501 Islington Street, Suite 2C
1717 Pennsylvania Avenue, N.W., Suite 650             Portsmouth, NH 03801
Washington, D.C. 20006                                Tel: (603) 433-3317
Tel: 202-524-4140                                     Fax: (603) 433-5384
jeff@ifrahlaw.com                                     daspiras@dwmlaw.com
asilver@ifrahlaw.com

Derek L. Shaffer (admitted pro hac vice)              Claude M. Stern (admitted pro hac vice)
QUINN EMANUEL URQUHART &                              QUINN EMANUEL URQUHART &
SULLIVAN LLP                                          SULLIVAN LLP
1300 I Street NW, Suite 900                           555 Twin Dolphin Drive Suite 560
Washington, D.C. 20005                                Redwood Shores, CA 94065
Tel: 202-538-8000                                     Tel: 650-801-5000
Fax: 202-538-8100                                     Fax: 650-801-5100
derekshaffer@quinnemanuel.com                         claudestern@quinnemanuel.com

Counsel for Amicus Curiae iDevelopment
and Economic Association



        2
             In the interests of time and minimizing burdens upon the Court, iDEA no longer
 contemplates filing any further submission replying to the United States’ most recent filing, even
 if intervention is granted. At the same time, iDEA believes that affording it party status may
 facilitate this Court’s consideration and adjudication of the larger controversy: the threat DOJ’s
 interpretation of the Wire Act poses relative to private entities that constitute iDEA.


                                                  4
